PER CURIAM.
We reverse and remand for correction of a clerical error in the judgment and sentence, which reflects a conviction for violation of section 794.011(3), Florida Statutes (1993), a life felony. The judgment orally pronounced by the trial court and for which Mr. Madison was sentenced was for violation of section 794.011(4)(b), Florida Statutes (1993), a first degree felony. Because we find no reversible error otherwise, we remand to the trial court for entry of a corrected judgment and sentence.
ERVIN, MINER and BENTON, JJ., concur.